Citation Nr: 0419637	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pigmentation 
dispersion syndrome of the eyes.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the right knee.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of both shoulders.

5.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease, with a residual scar from a 
left upper lobe thoracoscopy and thoracotomy, currently 
evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  This case has since been 
transferred to the Denver, Colorado VARO.

The reopened claims for service connection for migraine 
headaches, degenerative joint disease of the right knee, and 
degenerative joint disease of both shoulders, as well as the 
issue of entitlement to an increased evaluation for COPD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claims.

2.  The veteran's initial claims of entitlement to service 
connection for pigmentation dispersion syndrome of the eyes, 
migraine headaches, degenerative joint disease of the right 
knee, and degenerative joint disease of both shoulders were 
previously denied in an unappealed May 1996 rating decision.

3.  New evidence received since the May 1996 rating decision 
does not bear directly and substantially on the question of 
whether the veteran's pigmentation dispersion syndrome of the 
eyes is etiologically related to service.

4.  New evidence received since the May 1996 rating decision 
bears directly and substantially on the question of whether 
the veteran has current migraine headaches  that are 
etiologically related to service.

5.  New evidence received since the May 1996 rating decision 
bears directly and substantially on the question of whether 
the veteran has current degenerative joint disease of the 
right knee that is etiologically related to service.

6.  New evidence received since the May 1996 rating decision 
bears directly and substantially on the question of whether 
the veteran has current degenerative joint disease of both 
shoulders that is etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for pigmentation 
dispersion syndrome of the eyes is not reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.159 
(2003); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for migraine 
headaches is reopened.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 
(2000).

3.  New and material evidence having been submitted, the 
claim of entitlement to service connection for degenerative 
joint disease of the right knee is reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.159 
(2003); 38 C.F.R. § 3.156 (2000).

4.  New and material evidence having been submitted, the 
claim of entitlement to service connection for degenerative 
joint disease of both shoulders is reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.159 
(2003); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim and includes an enhanced duty to 
notify the claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, regardless 
of whether the matter concerns a de novo claim or an 
application to reopen a previously denied claim.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claims has been met.  The RO informed him of the need for 
such evidence in a February 2002 letter.  By this letter, the 
RO has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As this 
letter was issued prior to the appealed rating decision, this 
case poses no procedural concerns in view of Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).

II.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

III.  Procedural history

In this case, the RO initially denied the veteran's claims 
for service connection for pigmentation dispersion syndrome 
of the eyes, migraine headaches, degenerative joint disease 
of the right knee, and degenerative joint disease of both 
shoulders in a May 1996 rating decision and notified the 
veteran of this denial in June 1996.  The veteran did not 
respond to this decision in any manner in the following year, 
and the Board notes that a June 1997 submission from the 
veteran addressed only claims regarding unrelated 
disabilities.  Accordingly, the May 1996 rating decision is 
"final" under 38 U.S.C.A. § 7105(c), and it is the evidence 
received after the issuance of this decision that must be 
considered in determining whether the veteran's claim should 
be reopened.

IV.  Pigmentation dispersion syndrome of the eyes

In the May 1996 rating decision, the RO noted that the 
veteran's February 1995 VA eye examination showed pigment 
dispersion syndrome of the eyes, but the claim for service 
connection for this disability was denied on the basis that 
the disability had not been shown to be etiologically related 
to service.

The subsequently received medical evidence includes VA 
treatment records, dated from November 1995 to May 2002; and 
VA examination reports, dated in November 1997, April 1998, 
and February 2002.  This evidence is entirely silent for 
findings regarding the veteran's pigmentation dispersion 
syndrome of the eyes, let alone findings suggesting a causal 
link between this disorder and service.  

The only other relevant evidence added to the record since 
May 1996 is the veteran's own lay testimony, notably his 
March 2004 VA hearing transcript.  However, the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the new evidence received since the May 1996 rating 
decision does not bear directly and substantially on the 
question of whether the veteran's pigmentation dispersion 
syndrome of the eyes is etiologically related to service.  
Accordingly, his claim for service connection is not 
reopened, and the appeal must be denied as to this issue.

V.  Migraine headaches, the right knee, and both shoulders

In the May 1996 rating decision, the RO noted that the 
veteran had been treated for complaints regarding migraine, 
right knee, and right shoulder symptoms in service.  
Nevertheless, the RO denied the veteran's claims for service 
connection for migraine headaches, degenerative joint disease 
of the right knee, and degenerative joint disease of both 
shoulders on the basis that these disorders had not been 
shown objectively on the veteran's recent VA examinations.

Subsequently obtained medical records, however, show 
treatment for disorders corresponding to each of the 
veteran's claimed disabilities.  VA treatment records from 
May 2002 show neurological treatment for migraine headaches, 
while VA 
x-rays from June 2000 (noted in a February 2002 VA treatment 
record) revealed spurring of the right knee tibial spine and 
patella and mild bilateral acromioclavicular joint 
degenerative osteophytosis.  

As the veteran has now been diagnosed with migraine 
headaches, degenerative joint disease of the right knee, and 
degenerative joint disease of both shoulders, the Board finds 
that the evidence received since the May 1996 rating decision 
bears directly and substantially on the question of whether 
the veteran has current disorders that are etiologically 
related to service.  Accordingly, the claims for service 
connection for each of these three disorders are reopened.
 
Having reopened the veteran's claims, the Board must now 
address whether de novo consideration of these claims is 
appropriate at the present time.  In this regard, the Board 
has determined that additional development is necessary prior 
to final Board action.  Accordingly, and for reasons 
described below, this case will be REMANDED to the RO.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for pigmentation dispersion 
syndrome of the eyes, and the appeal is denied as to this 
issue.

New and material evidence has been submitted to reopen a 
claim for service connection for migraine headaches; to that 
extent only, the appeal is granted.

New and material evidence has been submitted to reopen a 
claim for service connection for degenerative joint disease 
of the right knee; to that extent only, the appeal is 
granted.

New and material evidence has been submitted to reopen a 
claim for service connection for degenerative joint disease 
of the left knee; to that extent only, the appeal is granted.



REMAND

Upon reviewing the veteran's service medical records, the 
Board is aware that he was treated for migraine complaints in 
May 1981 and September 1984 and for a soft tissue injury of 
the right knee in May 1985.  Although an in-service x-ray 
from September 1988 was noted to show osteoarthritis of the 
right shoulder joint, bilateral shoulder x-rays from February 
1996 were entirely within normal limits.  The accompanying VA 
examination report, however, contains the vague diagnosis of 
"[d]egenerative joint disease, bilateral shoulders," with 
"[i]nsufficient evidence to diagnose this condition."  
Given this evidence, the Board finds that further 
clarification, on VA examination, is essential to more 
clearly ascertain the etiology of the noted disorders.

The Board also notes that, during his March 2004 VA hearing, 
the veteran reported current treatment for his COPD at the 
Denver VA Medical Center (VAMC).  As the most recent VA 
treatment reports of record date from May 2002, the noted 
facility will need to be contacted so as to obtain the 
veteran's newer medical records.  In view of the delay 
necessitated by this request for records, the Board notes 
that the veteran's February 2002 VA examination addressing 
COPD will most likely be too old for current evaluation 
purposes by the time this case is returned to the Board, and 
a new examination will thus be needed as well.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed migraine 
headaches and right knee and bilateral 
shoulder disorders.  The examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
The examiner must provide opinions as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's current 
migraine headaches and right knee and 
bilateral shoulder disorders are 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

3.  Then, the veteran should be afforded 
a VA pulmonary examination to determine 
the current severity and symptoms of his 
COPD.  The examiner is requested to 
review the entire claims file in 
conjunction with the examination.  The 
examination must encompass pulmonary 
function testing, with findings as to 
forced expiratory volume in one second 
(FEV-1), the ratio of FEV-1 to forced 
vital capacity (FEV-1/FVC), diffusion 
capacity of the lung for carbon monoxide 
by the single breath method (DLCO(SB)), 
and maximum oxygen capacity.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

4.  Then, the veteran's claims of 
entitlement to service connection for 
migraine headaches, degenerative joint 
disease of the right knee, and 
degenerative joint disease of both 
shoulders; and entitlement to an 
increased evaluation for COPD, with a 
residual scar from a left upper lobe 
thoracoscopy and thoracotomy, should be 
readjudicated.  If the determination of 
one or more of these claims remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



